DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 30, 2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

The disclosure is objected to because of the following informalities: The disclosure is missing a brief summary of the invention.  
Appropriate correction is required.

Claim Objections
Claims 2, 6, and 18 are objected to because of the following informalities:  
a.	Claim 2 recites the instructions including further instructions to 
determine. A colon should come after “to”;
b.	Claim 6 recites two “wherein” clauses. An “and” should come before the last clause; and
c.	Claim 18 recites the instructions including further instructions to operate. A colon should come after “to.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 9-10, and 17 along with the corresponding dependent claims 2-8, 11-16, and 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites determine a second convolutional neural network (CNN) training dataset by followed by steps to determine the second convolutional neural network. However, it is unclear which steps are for creating the second neural network and which steps are included in the higher level steps. For purposes of this Action, Examiner is interpreting the claim to recite 
determine a second convolutional neural network (CNN) training dataset by: 
determining an underrepresented object configuration and an underrepresented noise factor corresponding to an object in a first CNN training dataset; 
generating one or more simulated images including the object corresponding to the underrepresented object configuration in the first CNN training dataset by inputting ground truth data corresponding to the object into a photorealistic rendering engine; and
generating one or more synthetic images including the object corresponding to the underrepresented noise factor in the first CNN training dataset by processing the simulated images with a generative adversarial network (GAN) to determine a second CNN training dataset; 
train the CNN using the first and the second CNN training datasets; and 
input an image acquired by a sensor to the trained CNN and output an object label and an object location corresponding to the object corresponding to the underrepresented object configuration and underrepresented object noise factor.
	The determining and generating steps are considered sub-steps for generating the second CNN training dataset. Examiner notes that this interpretation creates at least one redundancy regarding the elements a second convolutional neural network (CNN) training dataset and a second CNN training dataset. It is recommended to remove the latter. Independent claim 17 is rejected under essentially the same reasoning. 

Claim 1 recites a second convolutional neural network (CNN) training dataset and a second CNN training dataset. It is unclear if these are intended to relate to the same or different datasets. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element. 

Claim 9 recites environmental conditions including partial or full sunlight, precipitation including rain or snow, fog, and dust. It is unclear whether the conditions are supposed to be interpreted as encompassing all of the aspects, one of the aspects, or one or more of the aspects. For purposes of this Action, examiner is interpreting the claim limitation to mean “environmental conditions including one or more of partial sunlight, full sunlight, rain, snow, fog, and/or dust.”

The term an image of a traffic scene that appears as if it were acquired by a real-world camera in claim 10 is a relative term which renders the claim indefinite. The term an image of a traffic scene that appears as if it were acquired by a real-world camera is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what kinds of images would fall within the scope of the claim. For example, different cameras have different capabilities and different synthetic generators have different capabilities. Any combination of comparisons between images collected by different cameras and synthetic images could result in a different outcome for whether or not the image appears like one collected by a real-world camera.
Additionally, it is unclear how the GAN is used for filtering if the photorealistic rendering engine has already created synthetic (i.e., synthetic images indistinguishable from real images). Examiner is unsure how to interpret this limitation, because the image generated by the photorealistic rendering engine is defined in claim 1 as a simulated image which, by definition, is not an equivalent image to one required by a real-world camera, because that title is held by the term synthetic. However, to call the output of the photorealistic rendering machine synthetic causes issues with why the GAN should be used at all—since claim 1 indicates that the GAN is used to take the simulated images and generate the synthetic images from the simulated images. For purposes of this Action, Examiner is interpreting this limitation as if that appears as if it were acquired by a real-world camera was struck from the claim.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward an apparatus and claim 17 is directed toward a method. Therefore, each of the independent claims 1 and 17 along with the corresponding dependent claims 2-16 and 18-20 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 17 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 17 is used for illustration: A method, comprising: 
determining a second convolutional neural network (CNN) training dataset by determining an underrepresented object configuration and an underrepresented noise factor corresponding to an object in a first CNN training dataset (a person may mentally think about a type of vehicle the person hadn’t seen very many places and/or in very many different types of weather-related environments); 
generating one or more simulated images including the object corresponding to the underrepresented object configuration in the first CNN training dataset by inputting ground truth data corresponding to the object into a photorealistic rendering engine (a person may imagine the vehicle is different weather-related environments and mentally store the imagined images); 
generating one or more synthetic images including the object corresponding to the underrepresented noise factor in the first CNN training dataset by processing the simulated images with a generative adversarial network (GAN) to determine a second CNN training dataset (a person may imagine the vehicle is different weather-related environments and mentally store the imagined images); 
training the CNN using the first and the second CNN training datasets (a person may mentally think about each image in order to be able to recognize similar vehicles/situations in real life); and 
inputting an image acquired by a sensor to the trained CNN and outputting an object label and an object location corresponding to the underrepresented object configuration and underrepresented object noise factor (a person may look around and see a vehicle that matches the type of vehicle the person wasn’t familiar with in an environmental situation the person wasn’t familiar with and mentally note that it is that type of vehicle in that particular environmental situation as previously imagined).


Under Step 2A, Prong One, independent claims 1 and 17 recite, in part, an apparatus and a method. Other than reciting a computer, a processor, a memory, a generative adversarial network, and a convolutional neural network, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1 and 17 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 17 recite the additional elements of a computer, a processor, a memory, a generative adversarial network, and a convolutional neural network.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a computer, a processor, a memory, a generative adversarial network, and a convolutional neural network are not integrated into the claims as a whole, claims 1 and 17 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 17 are not patent eligible. 

Dependent claims 2-16 and 18-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-16 and 18-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-16 and 18-20 are patent ineligible.

Examiner notes that claims 15 and 16 would not overcome the current rejections under 35 U.S.C. 101, because operating a vehicle may comprise virtual changes in settings or instructions which do not result in a physical manifestation of any kind. Examiner further notes that including a step related to physically operating a vehicle would assist in overcoming the current rejections under 35 U.S.C. 101. Applicant is encouraged to set an interview to discuss other possible ways of overcoming the current rejections under 35 U.S.C. 101. 

Allowable Subject Matter
No prior art has been found that may be applied to claims 1-20. Claims 1-20 may be found allowable after the above claim objections and above rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 are remedied. 
	

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
NPL “Improving the Realism of Synthetic Images” (2017) which relates to using GAN to for resampling underrepresented classes for training convolutional neural networks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663